DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 8 march 2022 is acknowledged.  Claims 13-20 have been cancelled.  Claims 21-28 have been added.  Claims 1-12 and 21-28 are pending.

Election/Restrictions
Applicant’s election without traverse of group I, species d, claims 1-4, 6, 8-10, 12, 21-23, and 25-27 in the reply filed on 8 March 2022 is acknowledged.
Claims 13-20 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a product nonelected without traverse; however, these claims have been cancelled in the preliminary amendment.
Claims 5, 7, 11, 24, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 March 2022.

Information Disclosure Statement
Information disclosure statements filed 25 February 2021 and 12 October 2021 have been fully considered.

Specification
The amendments to the specification were received on 8 March 2022.  These amendments to the specification are acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Manufacturing a Three-Dimensional Memory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12, and 13 of copending Application No. 17/018232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 21, Application No. 17/018232 claims a method as claimed, comprising:
etching a first trench (“first trench”) in a first dielectric layer (“first dielectric materials”), a sacrificial layer (“sacrificial materials”), and a second dielectric layer (another of the “first dielectric materials”), the sacrificial layer disposed between the first dielectric layer and the second dielectric layer (claim 8);
forming a first sidewall recess (“first recesses”) by recessing a first sidewall of the sacrificial layer from a first sidewall of the first dielectric layer and a first sidewall of the second dielectric layer, the first sidewall recess between the first dielectric layer and the second dielectric layer (claim 8);
forming a first conductive feature (“first conductive material”) in the first sidewall recess (claim 8);
after forming the first conductive feature, etching a second trench (“second trench”) in the first dielectric layer, the sacrificial layer, and the second dielectric layer (claim 8);
forming a second sidewall recess (“second recesses”) by recessing a second sidewall of the sacrificial layer from a second sidewall of the first dielectric layer and a second sidewall of the second dielectric layer, the second sidewall recess between the first dielectric layer and the second dielectric layer (claim 8); and
forming a second conductive feature (“second conductive material”) in the second sidewall recess, the first conductive feature physically contacting the second conductive feature (the first conductive material comprises a first seed layer as recited in claim 12; the second conductive material comprises a second seed layer as recited in claim 13; and the second seed layer is in physical contact with the first seed layer as recited in claim 13).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Application Publication 2014/0048868, hereinafter Kim ‘868) of record.
With respect to claim 21, Kim ‘868 teaches (FIGs. 3-6 and 10-13) a method as claimed, comprising:
etching (FIG. 3) a first trench (120) in a first dielectric layer (111), a sacrificial layer (112), and a second dielectric layer (111), the sacrificial layer disposed between the first dielectric layer and the second dielectric layer ([0060]);
forming (FIG. 4) a first sidewall recess (121) by recessing a first sidewall of the sacrificial layer (112) from a first sidewall of the first dielectric layer (111) and a first sidewall of the second dielectric layer (111), the first sidewall recess between the first dielectric layer and the second dielectric layer ([0061]);
forming (FIGs. 5 and 6) a first conductive feature (123) in the first sidewall recess (121) ([0062-0064]);
after forming the first conductive feature, etching (FIG. 10) a second trench (140) in the first dielectric layer (111), the sacrificial layer (112), and the second dielectric layer (111) ([0070-0071]);
forming (FIG. 11) a second sidewall recess (141) by recessing a second sidewall of the sacrificial layer (112) from a second sidewall of the first dielectric layer (111) and a second sidewall of the second dielectric layer (111), the second sidewall recess between the first dielectric layer and the second dielectric layer ([0072-0073]); and
forming (FIGs. 12 and 13) a second conductive feature (144 and 145) in the second sidewall recess (141), the first conductive feature (123) physically contacting the second conductive feature ([0074-0076]).

Allowable Subject Matter
Claims 1-4, 6, 8-10, 12, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method of claim 1 in the combination of limitations as claimed, noting particularly the limitation, “forming a second data storage strip and a second semiconductor strip in the second trench.”
The prior art of record fails to teach the method of claim 26 in the combination of limitations as claimed, noting particularly the limitations, “forming a second ferroelectric strip on a sidewall of the second portion of the word line; [and] forming a second semiconductor strip on a sidewall of the second ferroelectric strip.”
The above features formed in a second trench comprising second conductive features and etched after a first trench comprising first conductive features, a first data storage/ferroelectric strip, and a first semiconductor strip appear to represent the claimed invention over the prior art.
Kim ‘868 represents the closest prior art of record.  Instead of being filled with a second data storage/ferroelectric strip and a second semiconductor strip, the second trench (140) of Kim ‘868 is filled with an insulating layer (146).  Moreover, there is no motivation to replace the insulating layer (146) of Kim ‘868 with a second data storage/ferroelectric strip and a second semiconductor strip because the second conductive features (144 and 145) of Kim ‘868 are associated with the first data storage strip (124, 125, and 126) and the first semiconductor strip (127).
Kim et al. (US Patent Application Publication 2010/0181610) and Kim (US Patent Application Publication 2017/0236831) suffer from similar deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 22, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the same reasons concerning a second data storage strip and a second semiconductor strip as discussed above with respect to claims 1 and 26.  Further, the prior art of record fails to teach or suggest both first and second glue layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chia et al. (US Patent Application Publication 2021/0407848); Yang et al. (US Patent Application Publication 2022/0020770); Yang et al. (US Patent Application Publication 2022/0020771); Lin et al. (US Patent Application Publication 2022/0037361); and Lin et al. (US Patent Application Publication 2022/0037362) teach methods for forming three-dimensional memories comprising forming first and second trenches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826